Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Special Status
The present application has been accorded “special” status as participating in the PPH program.
Response to Arguments/Amendments
The Amendments filed on 05/06/2022 have been entered. Applicant’s amendments have overcome the claim rejections and objections identified in the previous office action. The previous rejections have been withdrawn.
Applicant arguments have been fully considered:
In pages 8-10 of Remarks Applicant argues that claim 1 is reciting an “in line electromagnetic flowmeter” but Tylor’s flowmeter is not an in-line but for a formation testing flowmeter that are functionally different.

In response Examiner respectfully notes that based on MPEP 2111.02(II) The claim preamble must be read in the context of the entire claim. The determination of whether preamble recitations are structural limitations or mere statements of purpose or use "can be resolved only on review of the entirety of the [record] to gain an understanding of what the inventors actually invented and intended to encompass by the claim" as drafted without importing "'extraneous' limitations from the specification." Corning Glass Works, 868 F.2d at 1257, 9 USPQ2d at 1966. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation"); Kropa v. Robie, 187 F.2d at 152, 88 USPQ2d at 480-81 
In this case, “in line flowmeter” is interpreted as intended use in preamble and not in the body of claim, therefore, it is not considered a limitation.

In pages 10-11 of Remark, Applicant argues that Howe’s insulating wire is different with insulating liner and insulating liner is a pipe inside another pipe and Howe does not teach an insulating liner embedding the spiral metal wire.
In response Examiner agrees and applicant’s response is persuasive. 

In page 11 Applicant argues, Howe’s system is for presence of fluid using capacitive measurement but Mazzagatti’s flowmeter is applicable for broad measurement range, therefore they are not relevant to be combined.

In response Examiner agrees and applicant’s response is persuasive. 

In page 11 applicant notes the advantages are spiral metal wire and insulating over the prior art, and therefore, these features are not taught or made obvious by the prior art relied upon in the office action.  
Based on MPEP 2111, during patent examination, the pending claims must be given their broadest reasonable interpretation consistent with the specification. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In this case, the claim is not reciting any of these features and the examination is based on broadest reasonable interpretation.



Allowable Subject Matter
Claims 1, 5-11, 13-17 are allowed. The following is an examiner's statement of reasons for allowance.
Regarding independent claims 1 and 11, the prior art of record documents, individually or in combination, fail to anticipate or render obvious a first electric conductor wherein the first electric conductor is a metal wire  configured to be arranged as a spiral inside the fluid conduit, and  the electromagnetic flowmeter further comprises an insulating liner embedding the spiral metal wire, in conjunction with the remaining claim limitations.

 Dependent claim(s) of Allowed claim(s) is/are likewise allowed. 
 

Reason for Allowance
The closest prior art found by the examiner includes:
Taylor (US5341100A, “Taylor”)

Mazzagatti (US-4429273-A, “Mazzagatti”)
Gaisford (US-5103181-A, “Gaisford”)
Alkhabbaz (US 20180372523 A1, “Alkhabbaz”)
Ma (US 20210270645 A1, “Ma”)
CHIAO (US-20180188211 -A, “CHIAO”)
Sulzer (US-20210131843-A1, “Sulzer”)

Taylor in Figs.1-5 discloses an in-line electromagnetic flowmeter (at least in Abstract it is used for measurement of the phase shift and attenuation of the electromagnetic wave at points within the flow tube, meaning it is capable of being used as in-line instrument, besides it is intended use in preamble and not in the body of claim, therefore, it is not considered a limitation, MPEP 2111.02(II)) comprising:
a transmission line (C.5 L.10-14) comprising with first and second ends (16 and 20), configured to be arranged inside a fluid conduit (C.5 L.10-14) carrying a fluid composition comprising hydrocarbons (e.g., C.1 L.9-17);
a Radio Frequency electric signal source (e.g., RF Signal source in Fig.1); and
a first dual Radio Frequency signal detector (e.g., Fig.1 circuitry including Voltage Ratio detector and Phase detector) comprising first and second input ports (e.g., 30 and 40),
wherein a first terminal of the electric signal source (18) is connected to the first end (16/14) of the first electric conductor and is configured to induce a Radio Frequency electromagnetic wave (RF Signal source) in the fluid conduit (C.5 L.10-14) by supplying an input electric signal to the first end (16 via conductors 18/14) of the first electric conductor (the center conductor), 
wherein the first and second ports of the signal detector (40 and 30) are connected to the first and second ends (16 and 20 connected to 40 and 30) of the first electric conductor (the center conductor), respectively, and wherein electromagnetic flowmeter comprises a signal processor (not shown but described e.g., in C.5 L.39-41 and C.6 L.12-15) configured to receive signal parameter values representative of
Tylor fails to disclose a first electric conductor wherein the first electric conductor is a metal wire  configured to be arranged as a spiral inside the fluid conduit, and  the electromagnetic flowmeter further comprises an insulating liner embedding the spiral metal wire
Mazzagatti teaches first electric conductor (3) is a metal wire (C.1 L.67) inside the fluid conduit. 
Sulzer in Fig.1 and e.g.,¶0022 teaches an insulating liner.
The prior art listed in the record fail to remedy the deficiency of Tylor.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatemeh E. Nia whose telephone number is (469)295-9187. The examiner can normally be reached 9:00 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FATEMEH NIA
Examiner
Art Unit 2856



/FATEMEH ESFANDIARI NIA/Examiner, Art Unit 2856                                                                                                                                                                                                        
/DAVID L SINGER/Primary Examiner, Art Unit 2856